NO. 07-11-00496-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                     MARCH 9, 2012


                         GEORGE VILLARREAL, APPELLANT

                                             v.

               TEXAS DEPARTMENT OF PUBLIC SAFETY, APPELLEE


            FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

                NO. 10,582; HONORABLE STUART MESSER, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

                                ON MOTION TO DISMISS


       Appellant, George Villarreal, has informed this Court by motion to dismiss this

appeal that he no longer desires to pursue the appeal. No decision of this Court having

been delivered to date, we grant the motion. Accordingly, the appeal is dismissed. See

TEX. R. APP. P. 42.1(a)(1). As there was no contrary agreement of the parties included

in appellant’s motion, all costs related to this appeal are assessed against appellant.

See TEX. R. APP. P. 42.1(d). If dismissal will prevent appellee from seeking relief to

which it would otherwise be entitled, the Court directs appellee to file a timely motion for

rehearing. No motion for rehearing from appellant will be entertained.


                                                        Mackey K. Hancock
                                                             Justice